Citation Nr: 1714521	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  15-44 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for degenerative disease of the thoracolumbar spine.

2.  Entitlement to service connection for degenerative joint disease of the thoracolumbar spine. 

3.  Entitlement to service connection for status post total right hip arthroplasty to include as secondary to the service-connected back disorder.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for obstructive sleep apnea.

7.  Entitlement to service connection for a left knee condition.

8.  Entitlement to service connection for a right hip condition, to include as secondary to the service-connected low back disability.

9.  Entitlement to service connection for a left hip condition. 

10.  Entitlement to service connection for a right shoulder condition.

11.  Entitlement to service connection for radiculopathy (claimed as peripheral neuropathy) of the left lower extremity to include as secondary to the service-connected back disorder.

12.  Entitlement to service connection for a neck condition.

13.  Entitlement to an increased (compensable) rating for a chronic low back disorder  

14.  Entitlement to an initial (compensable) evaluation for left ear hearing loss.

15.  Entitlement to a 10 percent disability evaluation based on multiple noncompensable service-connected disabilities.

16.  Entitlement to a total rating based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to September 1984.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office in New Orleans, Louisiana that declined to reopen the claim of entitlement to service connection for degenerative joint disease of the thoracolumbar spine and denied all of the other issues on the title page of this decision.

The record reflects that additional clinical evidence pertaining to the issues on appeal have become associated with the claims file since the issuance of the November 2015 statement of the case (SOC).  Under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, such evidence is subject to initial review by the Board unless the Veteran requests in writing that the agency of original jurisdiction (AOJ) initially review such evidence. See 38 U.S.C.A. § 7105 (e)(1), (2) (West 2014).  This applies in cases where a substantive appeal is received after February2, 2013.  In this instance, however, the Veteran waived consideration of the additional information by the AOJ in correspondence dated in August 2016 and the substantive appeal was received in 2015.  The Board is thus able to consider the additional evidence in the first instance. See 38 C.F.R. § 19.38 (b)(3), 20.1304(c) (2016).

Following adjudication of the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for thoracolumbar spine disability, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This claim has been advanced on the docket.  38 C.F.R. 20.900(c).


FINDINGS OF FACT

1.  Entitlement to service connection for degenerative joint disease of the thoracic and lumbar spine was denied by RO rating action in August 2013; the Veteran did not perfect an appeal or submit new and material evidence within one year of notification of the decision and it is final.

2.  Evidence received since the August 2013 rating decision denying service connection for degenerative joint disease of the thoracic and lumbar spine relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2013 rating decision denying service connection for degenerative joint disease of the thoracic and lumbar spine is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for degenerative joint disease of the thoracic and lumbar spine. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met as to the claim decided herein.  Given the favorable disposition of the threshold issue to reopen the claim of entitlement to service connection for degenerative joint/disc disease of the thoracic and lumbar spine, all notification and development needed to fairly adjudicate this aspect of the appeal have been accomplished.  The Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable where further assistance would not aid the appellant in substantiating a claim. Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103A (a)(2) (West 2014).

Factual Background and Legal Analysis

Service treatment records reflect that the Veteran was seen for recurrent episodes of low back symptoms primarily diagnosed as low back muscle strain/spasm.  By rating decision in December 1984, service connection was granted for chronic low back syndrome.  Clinical evidence dating from 2006 was received in May 2013 and thereafter showing that the Veteran was treated for a number of complaints and disorders, including disc and joint disease of the low back from which a claim was inferred.  Entitlement to service connection for degenerative joint disease of the thoracic/lumbar spine, claimed a back disorder, was denied in an August 2013 VA rating decision.  The Veteran filed a notice of disagreement to this determination and received a statement of the case but did subsequently perfect the appeal by submitting a timely substantive appeal.  As such, the August 2013 rating decision as to the claim of entitlement to service connection for degenerative joint disease of the thoracic/lumbar spine is final.  See 38 U.S.C.A. § 7105 (2014).  

Received in September 2014 and thereafter were private VA clinical evidence showing treatment for back pain which was construed as an attempt to reopen the claim of entitlement to service connection for thoracic and lumbar spine disability.  The Board must therefore review all of the evidence submitted since the final disallowance to determine whether the Veteran's claim of entitlement to service connection for degenerative joint disease of the thoracic/lumbar spine should be reopened and adjudicated de novo.  See Evans v. Brown, 9 Vet.App. 271 (1996). 

A claim that is the subject of a final decision may be reopened upon the submission of new and material evidence. 38 U.S.C.A. § 5108.  New evidence is evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet.App.510, 513 (1992).

The evidence that has been received since the August 2013 final rating decision that denied entitlement to service connection for degenerative joint disease of the thoracolumbar spine includes extensive clinical data reflecting continuing treatment for multiple complaints and disorders including disability associated with the lumbar spine.  In May 2016, a medical report was submitted by D. B. Miller Jr., M.D., J.D., indicating that a thorough review of the claims folder had been performed.  Dr. Miller's detailed report found in effect that the Veteran's current low back disability was incurred in service or was secondary to and/or aggravated by the service-connected low back condition.  

The Board has carefully reviewed the additional information and finds that the provisions of 38 C.F.R. § 3.156 are applicable to the instant matter.  Since the August 2013 rating decision, a medical opinion has been received from a physician who supports the Veteran's claim in a manner not previously demonstrated.  The Board thus finds that such evidence is new and material and serves as a basis to reopen and reconsider the claim of entitlement of service connection for thoracolumbar spine disability under 38 C.F.R. § 3.156.  As such, the claim is reopened.  This matter is further addressed in the remand below.


REMAND

The record reflects that the Veteran was afforded a VA examination for compensation and pension purposes in December 2014.  On that occasion, it was noted that had been awarded social security income since 2011.  However, it it does not appear that any Social Security Administration records have been associated with the claims file.  

Social Security records may be relevant to a claim and VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents on which the decision was based.  Murincsak v. Derwinski, 2 Vet.App. 363, 370 (1992).  Therefore, information pertaining to the Veteran's filing and any outstanding social security records should be requested on remand and associated with the claims folder.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

The Veteran wrote in March 2014 and requested that treatment records from the VA medical records at the New Orleans [LA] be secured that indicated treatment for back pain.  Review of the record discloses that the Veteran has sought VA outpatient treatment over the years.  VA treatment records dating from August 2013 to March 2014 were retrieved.  However, in reviewing a December 2014 VA compensation report, the examiner indicated that the Veteran had been seen by VA for treatment in 1997, 2007 and 2011.  It thus appears that the Veteran has VA records that predate August 2013.  He may also have more records subsequent to March 2014.  Therefore, on remand, the AOJ should attempt to secure all VA outpatient treatment records dating from the time of service discharge in 1984 to August 2013, and from April 2014 through the present, and associate them with the electronic record.

The Board finds that with respect to the claim of entitlement to service connection for thoracolumbar spine disability, there is a clear conflict in the clinical data of record such that a clarifying opinion is warranted to resolve the inconsistency.  In this regard, the Board observes that as indicated above, Dr. Miller, a private physician, found in his May 2016 report that the Veteran's current low back disability was incurred in service or is secondary to and/or aggravated by the service-connected chronic low back syndrome/strain.  This finding is directly contradicted by the opinion of a VA physician in December 2014 who found that the Veteran's thoracolumbar spine disorder, including degenerative disc and joint disease, is unrelated to the service-connected lumbar strain and that the Veteran has no more than age-typical low back arthritis.  The Board is unable to resolve this matter on its own and is prohibited from making conclusions based on its own medical judgment.  See Colvin v. Derwinski, 1 Vet.App. 171 (1991).

Additionally, VA is required to consider all issues reasonably raised by a veteran's statements and/or other evidence of record.  See EF v. Derwinski, 1 Vet.App. 324, 326 (1991).  The question of whether other thoracolumbar spine disability is related to the service-connected chronic low back syndrome/lumbar strain is for consideration.  In this regard, applicable law provides that a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310, (2016).  This includes a disorder made chronically worse by service-connected disability. See Allen v. Brown, 7 Vet.App. 439, 448 (1995).  

Therefore, under the circumstances, the case will be remanded for a specialist examination, to include a medical opinion as to whether the evidence supports a finding of current low back disability related to service or to a service-connected disability.  See Hyder v. Derwinski, 1 Vet.App. 221 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security Administration and obtain a copy of any decision in the Veteran's case as well as the medical documentation relied upon for the award of disability benefits and associate them with the record.  

2.  Request all VA outpatient records from the New Orleans VA Medical Center dating from 1984 through July 2013 and since April 2014.  This includes any records that may be retired or on microfiche/compact disc and associate them with the electronic file.  

If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  The RO should schedule the Veteran for an examination of the thoracolumbar spine by an appropriate VA physician who specializes in joint disorders, preferably one who has not examined the Veteran previously.  Provide the examiner with access to the Virtual VA/VBMS file.  The examiner should furnish a detailed statement of the Veteran's pertinent medical history, current complaints and clinical findings, including a diagnosis(es) pertaining to the thoracolumbar spine.  After a thorough review of the record, and a physical examination, the physician must respond to the following questions with well-reasoned supporting rationale:

a) Is it at least as likely as not, i.e., is there a 50/50 chance that a current back disorder, other than chronic low back syndrome/lumbar strain, or any component thereof, is related to back complaints in service? b) whether it is at least as likely as not, i.e., is there a 50/50 probability or better that a current thoracolumbar spine disorder, including degenerative joint/disc disease, is proximately due to or the result of service-connected chronic low back syndrome/back strain?  If not, c) the examiner must opine whether it is at least as likely as not a thoracolumbar spine disease is aggravated (permanently or chronically worsened) to any degree by service-connected chronic low back syndrome/back strain.

The opinion should be supported by specific medical rationale and a well-reasoned opinion in a detailed narrative report.  It should also address, Dr. Miller's May 2016 report as well as the VA December 2014 examination report.

3.  The RO must ensure that the medical report requested above complies with this remand, especially to provide a competent medical opinion.  If the report is insufficient in any manner, or if an action requested is not taken or is deficient, it must be returned to the examiner for correction. See Stegall v. West, 11 Vet.App. 268 (1998).

4.  After taking any further development deemed appropriate, the RO should re-adjudicate the claims.  If a benefit is not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)






_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


